P.3d 246, 249 (2012); Int? Game Tech., Inc. 1.). Second Judicial Dist. Court,
                124 Nev. 193, 197, 179 P.3d 556, 558 (2008). Consequently, we conclude
                that our extraordinary intervention is unwarranted, and we deny
                petitioner's request for writ relief.
                              As this matter warranted our expedited consideration and
                decision, this order is being entered for the purposes of providing the
                parties immediate resolution. Accordingly, we vacate the stay imposed by
                our July 1, 2015, order. But because this writ petition raises important
                legal issues in need of clarification, an opinion in this matter will be
                forthcoming.
                              It is so ORDERED. 2



                                                                  ,   CA.
                                      Hardesty


                                   Ar`S            J.




                                               , D.J.
                                                            Dobrescu




                      2 Theclerk of this court is directed to stay issuance of the notice in
                lieu of remittitur pending our disposition of this matter by published
                opinion. NRAP 41(a).



SUPREME COURT
        Of
     NEVADA
                                                        2
(0) 1947A
                 cc: Hon. Elizabeth Goff Gonzalez, District Judge
                      BuckleySandler LLP
                      Holland & Hart LLP/Las Vegas
                      Wachtell, Lipton, Rosen & Katz
                      Pisanelli Bice, PLLC
                      Campbell & Williams
                      Glaser Weil Fink Jacobs Howard Avchen & Shapiro, LLC/
                          Los Angeles
                      Jolley Urga Wirth Woodbury & Little
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A    e